NO.
12-07-00456-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
GUMECINDO SILVA,         §          APPEAL
FROM THE 114TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §          SMITH
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            Appellant
pleaded guilty to the offense of assault causing bodily injury (family
violence), a second degree felony.  The
trial court assessed punishment at imprisonment for ten years and a five thousand
dollar fine.  We have received the trial
court’s certification, which was signed by Appellant, his counsel, and the
trial court.  See Tex. R. App. P. 25.2(d).  The certification states that Appellant has
waived the right to appeal.  Accordingly,
the appeal is dismissed for want of jurisdiction.
Opinion delivered January 9,
2008.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
 
(DO NOT PUBLISH)